IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1707
                             Filed January 13, 2016


IN THE INTEREST OF J.M. and E.D.,
Minor Children,

A.M., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.




      Jessica Maffitt of Benzoni Law Office, P.L.C., Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathrine Miller-Todd and Janet

Hoffman, Assistant Attorneys General, for appellee State.

      Kimberly Ayotte of the Youth Law Center, Des Moines, for minor children.




      Considered by Potterfield, P.J., Doyle, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


MAHAN, Senior Judge.

       A mother appeals from the order terminating her parental rights to her two

minor children. There is sufficient evidence in the record to support termination

of the mother’s parental rights. None of the exceptions in Iowa Code section

232.116(3) (2015) mitigates against termination of her parental rights. It would

not be in the children’s best interests to give the mother additional time to work

on reunification, and termination is in their best interests. We affirm the decision

of the juvenile court.

       I. Background Facts & Proceedings.

       Ashley is the mother of E.D., born in 2009, and J.M., born in 2013. Ashley

has a history of substance abuse involving methamphetamine and alcohol. She

has been diagnosed with bipolar disorder and schizophrenia. In July 2014, the

Iowa Department of Human Services (DHS) received a report Ashley had

threatened to kill herself while J.M. was in her care. She also left the two young

children home alone on at least two occasions. The children were removed from

Ashley’s care on July 18, 2014. E.D. was placed with his father, Cory, and J.M.

was placed with his father, James.

       On August 15, 2014, the children were adjudicated to be in need of

assistance (CINA) pursuant to Iowa Code sections 232.2(6)(c)(2) (2013) (child is

likely to suffer harm due to parent’s failure to supervise) and (n) (parent’s drug or

alcohol abuse results in the child not receiving adequate care). In November

2014 Ashley was committed to Broadlawns Medical Center by her family due to

excessive drinking. She was discharged a few days later. On February 11,
                                           3


2015, E.D. was placed in the care of his great-grandmother.1 Ashley completed

an intensive outpatient treatment program for substance abuse but was not

compliant with attending continuing care sessions.           She was inconsistent in

attending individual therapy. Ashley attended supervised visitation.

       A petition to terminate Ashley’s and Cory’s parental rights was filed on

June 6, 2015. At the termination hearing, held on July 22, 2015, Ashley stated

she was not ready to have the children returned to her care, because “I’m still

trying to get my medicine under control and completely adjusted.”             She also

stated she did not believe therapy was helpful. Ashley testified she did not need

to learn any parenting skills, stating, “I haven’t done nothing wrong except for

doing meth. Woo hoo. Did it a couple times.”

       The court terminated Ashley’s parental rights under sections 232.116(1)(f)

(E.D.) and (h) (J.M.) (2015).2 The court determined Ashley had not adequately

addressed her substance abuse and mental health problems. The court found,

“there is no doubt these children cannot be returned to mother at this time, in

fact, mother acknowledged she was not in a position to resume care at this time.”

The court found it would not be in the children’s best interests to give Ashley

more time to work on reunification. The court determined there were no legal




1
  Cory and E.D. lived in Cory’s grandparents’ home. In December 2014, Cory moved out
of that home, leaving E.D with the child’s great-grandparents. The juvenile court
subsequently formally placed the child in the care of the great-grandmother.
2
  The petition also sought termination based on section 232.116(1)(l). Although the
juvenile court discussed paragraph (l), the part of the court’s decision ordering the
termination of Ashley’s parental rights only refers to paragraphs (f) and (h). Therefore,
we will consider only these two paragraphs of section 232.116(1).
                                              4


exceptions under section 232.116(3) that would mitigate against termination.

Ashley appeals the termination of her parental rights.3

         II. Standard of Review.

         The scope of review in termination cases is de novo. In re D.W., 791
N.W.2d 703, 706 (Iowa 2010).            Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.      In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).              The paramount

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).

         III. Sufficiency of the Evidence.

         Ashley contends there is not sufficient evidence in the record to support

termination of her parental rights. Section 232.116(1)(f) applies when a child

(1) is four years old or older; (2) has been adjudicated CINA; (3) “has been

removed from the physical custody of the child’s parents for at least twelve of the

last eighteen months, or for the last twelve consecutive months and any trial

period at home has been less than thirty days”; and (4) at the present time

cannot be returned to the custody of the child’s parents. In section 232.116(h)

parts (2) and (4) are the same as in section 232.116(f), but the section applies to

(1) a child who is three years old or younger and (3) “has been removed from the

physical custody of the child’s parents for at least six months of the last twelve



3
    The juvenile court also terminated Cory’s parental rights. He has not appealed.
                                          5


months, or for the last six consecutive months and any trial period at home has

been less than thirty days.”

       Ashley argues there is insufficient evidence in this case that the children

were removed from their parents’ care for the requisite period of time. She states

J.M. has always been in the care of at least one of his parents because he was

placed with his father, James, after he was removed from her care. She asserts

E.D. was in the care of his father, Cory, until he was formally placed in the care

of his great-grandmother on February 11, 2015. She claims E.D. had not been

out of his parents’ care for twelve months by the time of the termination hearing

on July 22, 2015.

       The Iowa Supreme Court addressed this issue in In re N.M., 491 N.W.2d
153, 155 (Iowa 1992), and noted that under section 4.1(3), “the singular includes

the plural, and the plural includes the singular.” The court concluded, “It is not in

the children’s best interests to interpret the language of the subsections to

prevent termination of the noncustodial parent’s rights when the children are

placed in the separate home of the other parent.” Id.; see also In re C.W., 554
N.W.2d 279, 282 (Iowa Ct. App. 1996) (stating “the rights of one noncustodial

parent may be terminated”). We conclude the statutory requirements of section

232.116(1)(f) were met as to E.D. and the requirements of section 232.116(1)(h)

were met as to J.M.

       IV. Best Interests.

       Ashley contends it is not in the children’s best interests to terminate her

parental rights. She points out that if her rights are terminated the children will be

in separate homes. She also points out the children are safely placed with family
                                           6


members and states it would not be detrimental to the children to give her more

time to work on sobriety and her mental health issues.            Ashley asks for an

additional six months to work on reunification.4

       In considering the best interests of a child, we give “primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2); In re P.L., 778 N.W.2d 33, 39 (Iowa

2010). The juvenile court stated:

       Mother continues to suffer from unresolved substance abuse and
       mental health issues. She has a significant history of trauma and is
       not currently able to meet her own needs, much less meet the
       children’s emotional, financial and physical needs. Her lack of
       emotional regulation and aggressive behaviors convince the Court
       this is a situation where the child’s best [interests] are met by
       termination of Mother’s parental rights, even though the children
       are both currently placed with relatives.

       We agree with the juvenile court’s conclusions and determine termination

of Ashley’s parental rights is in the children’s best interests. It would not be in

their best interests to further extend these proceedings. See In re E.K., 568
N.W.2d 829, 831 (Iowa Ct. App. 1997) (“We must reasonably limit the time for

parents to be in a position to assume care of their children because patience with

parents can soon translate into intolerable hardship for the children.”).

       V. Exceptions to Termination.

       “[B]efore terminating a parent’s parental rights, the court must consider if

any of the exceptions contained in section 232.116(3) allow the court not to

4
 Ashley raises her claim requesting an additional six months to work on reunification in
a separate division of her petition, under a heading referring to reasonable efforts.
Because her request for more time also arises in her best interests argument we will
consider the two issues together.
                                         7

terminate.” P.L., 778 N.W.2d at 39. Ashley claims her parental rights should not

be terminated based on section 232.116(3)(a), “A relative has legal custody of

the child,” and (c), “There is clear and convincing evidence that the termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship.”

       The juvenile court considered the exceptions and determined Ashley’s

parental rights should be terminated. The court found her attempts to co-parent

with James were unsuccessful, and he supported termination of Ashley’s

parental rights. The court also found the bond between Ashley and the children

had been diminished by her lack of consistent contact with them. We concur in

the court’s conclusion that in this case there should not be an exception to

termination based on the language in section 232.116(3).

       We affirm the decision of the juvenile court.

       AFFIRMED.